Citation Nr: 1003766	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-39 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran, D.N., and K.N.


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from March 2001 to April 2005.  
The Veteran was deployed from March 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for 
PTSD and assigned a 10 percent evaluation.  The Veteran 
appealed the rating assignment.

In July 2009, the Veteran appeared at the RO and testified 
before the undersigned Acting Veterans Law Judge.  A 
transcript is of record.  Following the hearing, the Veteran 
submitted additional evidence in the form of statements from 
himself and family members, and copies of VA treatment 
records dated from May 2008 to June 2009.  This submission 
was accompanied by an appropriate waiver of initial RO review 
of the evidence, in accordance with 38 C.F.R. § 20.1304.  


FINDINGS OF FACT

From the effective date of service connection, the Veteran's 
PTSD is shown to be productive of a disability picture that 
equates to occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to various symptoms; his 
disability picture is without evidence of occupational and 
social impairment with reduced reliability and productivity, 
due to such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation, and difficulty 
in establishing and maintaining effective work relationships.
 

CONCLUSION OF LAW

The criteria for a 30 percent rating, and no higher, for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  Shinseki v. Sanders, 
556 U.S. __, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim. The five elements are: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The RO provided the Veteran with content-complying VCAA 
notice in June 2005 on the underlying claim of service 
connection for PTSD.  Where, as here, service connection has 
been granted and an initial disability rating has been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the RO's decision, rating the disability, 
does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) 
and § 3.159(b)(1) is no longer applicable in the claim for an 
initial higher rating for PTSD.  Dingess, 19 Vet. App. 473; 
Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

In any case, it is observed that the RO provided post-
adjudication VCAA notice by letters, dated in June 2005, in 
April 2007, and in June 2008.  The Veteran was notified of 
the type of evidence needed to substantiate the claim for a 
higher rating for PTSD, namely, evidence to show that the 
disability was worse and the effect the disability had on 
employment.  The Veteran was also notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that he could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf.  As the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the supplemental statement of 
the case, dated in July 2008.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The Veteran was afforded a hearing 
before the undersigned in July 2009.  The RO has obtained 
service treatment records, VA records, and in July 2007, made 
a formal finding of unavailability with regards to the 
Veteran's 2004 in-service clinical records from Fort Polk, 
Louisiana.  The Veteran has not identified any additional 
records for the RO to obtain on his behalf.

Further, VA has conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A(d).  
The Veteran was afforded VA examinations in October 2006, on 
the underlying claim of service connection for PTSD, and in 
May 2008, to evaluate the nature and severity of the PTSD.  
The Board finds that there is no evidence in the record dated 
subsequent to the VA examinations that shows a material 
change in the disability to warrant a reexamination.  38 
C.F.R. § 3.327(a).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  

II.  Principles of Evaluating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after 
that phrase are not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and 
degree of the symptoms, or their effects, that would justify 
a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

Accordingly, the evidence considered in determining the level 
of impairment from PTSD under 38 C.F.R. § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).

Under Diagnostic Code 9411, the criteria for the next higher 
rating, 30 percent, are, occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

The criteria for a 50 percent rating are occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

III.  Factual Background and Analysis

By way of background, the Veteran was diagnosed with PTSD in 
service in 2004 following his deployment.  As noted above, 
his actual clinical records were found to be unavailable by 
the RO.  In a January 2005 Report of Medical History, 
completed by the Veteran for the purpose of his discharge, 
the Veteran noted nervousness to loud noise, frequent trouble 
sleeping, and depression, which he specifically attributed to 
having "lost wife", and illegal drugs, specifically 
steroids and cocaine, which the Veteran attributed to having 
been slipped in a drink in a club.  The January 2005 
examiner's summary section noted the Veteran's difficulty 
sleeping since his return from Iraq, his PTSD diagnosis, as 
well as the positive urine test for cocaine.  In a March 2005 
Report of Medical History, the examiner listed PTSD symptoms 
as difficulty sleeping, trouble with loud noises, on guard in 
public places, and that his "meds" help a lot.  The 
examiner also noted the recent positive cocaine test and also 
noted the Veteran denied use.  The March 2005 Report of 
Medical Assessment listed the Veteran's then current 
medications.

The Veteran enrolled at VA primary care in June 2005.  He 
denied use of street drugs and was then employed.  The 
examiner noted he had been diagnosed with PTSD but was 
negative for flashbacks to war, depression, hallucinations, 
and confusion.  The June 2005 screening for PTSD indicated a 
positive response to the questions of whether the Veteran 
ever had nightmares, was constantly on guard, watchful, or 
easily startled, although he denied trying hard not to think 
about it and denied feeling numb or detached from others, 
activities, or surroundings.  

In August 2005, the Veteran had a medical management session 
for his PTSD.  This session noted the diagnosis and that the 
Veteran experienced both awake thoughts and dreams, although 
his emotional distancing had improved.  The Veteran still 
experienced avoidant behavior of stimuli such as foreign 
faces and was hypervigilant with a high level of startle.  He 
was not suicidal or homicidal.  The Global Assessment of 
Functioning (GAF) scale score for PTSD was 65.  An early 
August VA urine test was positive for methamphetamines.

Later in August 2005, the Veteran underwent a PTSD intake 
evaluation.  At that time, he was divorced and living with 
his parents.  The examiner noted the deployment stressors as 
well as extensive detail regarding the Veteran's first wife's 
infidelity during his deployment and his reaction.  The 
Veteran again denied any drug use.  The examiner categorized 
the PTSD symptom severity as moderate for intrusive 
recollections, flashbacks, exposure distress, and 
physiological reactivity, although dreams were severe.  Under 
the category of avoidance or numbing, the examiner found the 
Veteran's thoughts or feelings, activities, amnesia, and 
interests to be severe, although estrangement and 
foreshortened future were found to be mild.  The Veteran's 
sleep, irritability, hypervigilance, and startle were 
considered severe, although his concentration was mild.  The 
examiner also found his behavior was calm, his mood was 
anxious, he had full orientation, there was unremarkable 
thought process, and recent and remote memory were intact.  
The examiner assessed a GAF score of 50.  The Veteran stated 
he did not want to participate in medication, group, or 
psychoeducation at that time and that he would work with his 
family and church for rehabilitation.  

The Veteran sought treatment for another condition in October 
2005 and reported he was still employed with the same 
employer.  In December 2005, he sought treatment for another 
condition and again reported he was working with the same 
employer.  However, he tested positive for methamphetamines 
in a VA administered urine test and declined a referral for a 
substance abuse treatment program.        

In October 2006, the Veteran underwent a VA psychiatric 
examination for compensation purposes.  The examiner reviewed 
his claims file, DD 214, paper and electronic medical 
records.  The examiner noted the Veteran had not been 
hospitalized for psychiatric illness.  The Veteran was then 
not being treated with any medication or involved with any 
mental health therapies. 

After reviewing the deployment stressors and the first wife's 
behavior, the Veteran reported he was still in contact with 
his former first sergeant via e-mail.  The Veteran's chief 
complaint was anxiety and irritability.  He described chronic 
sleeplessness, waking up many times at night.  He could not 
be in a large crowd without feeling he was being watched.  He 
described having difficulties at a fireworks display and 
jumping under a car in a parking lot after hearing a 
backfire.  When not occupied, the Veteran experienced 
daydreams of being in the Middle East, although not sensory 
dreams.  He avoided violent video games as well as new 
reports.  He expressed feeling hostile when around 
foreigners, although not violent thoughts.  While in 
restaurants, the Veteran preferred his back to the wall.  The 
daydreams occurred several times a week and the nightmares 
occurred almost nightly.

The Veteran described himself as close to his mother and 
father, although not close to his more extended family.  He 
described having lots of friends prior to service and that 
following discharge he continued to see them and was included 
in their activities.  He felt some estrangement from his 
peers, which he attributed to his divorced status in contrast 
to their married-with-children status.  The Veteran stated 
while he was young he tried illicit drugs and during his 
divorce he tried cocaine, crystal methamphetamines and speed.  
Following discharge, he underwent a divorce, was involved in 
a motorcycle crash, and sustained a head injury in another 
incident.  He described no work disruption after fracturing 
his leg in the motorcycle crash.  At his workplace, he was 
training for a department manager job.  He described his 
relationship as good with his parents.  Although he had tried 
dating, he described himself as having little drive and had 
difficulty trusting others.  Over the past year he denied use 
of illicit drugs.  The examiner summarized his functioning as 
mild to moderately impaired in the social arena.

Upon objective examination, the examiner noted symptoms that 
reflected directly on previously described trauma included 
hypervigilance, nightmares, intrusive thoughts, exposure 
distress, difficulty with relationships and intimacy, some 
impairment in pleasurable activity, severe difficulty with 
sleep, and moderate irritability.  For the examination, the 
Veteran was appropriately dressed, grooming was adequate, 
speech was fluent, the Veteran was cooperative with good eye 
contact, his affect was full range, and he did not appear 
distressed, anxious, or labile.  He did not describe panic 
attacks.  His thought processes were goal-directed, logical, 
and coherent, with no signs of psychosis.  There were no 
hallucinations.  His remote memory was intact, though his 
short term memory was impaired.  

The examiner found the Veteran's current social situation was 
not consistent with the course of this diagnosis.  His social 
impairment was mild and the examiner found no impairment with 
his occupation.  The examiner also noted the Veteran's 
previous diagnosis of polysubstance abuse, including cocaine, 
marijuana, crystal methamphetamines, speed, steroids, and 
mushrooms, in remission.  The examiner commented that the 
relationship between these diagnoses would best be described 
as loosely related.  The examiner assigned a GAF score of 60.  
The examiner stated that the Veteran's PTSD accounted for a 
majority of his social dysfunction.

Following his October 2006 PTSD examination, the next VA 
treatment record was an August 2007 emergency room visit 
seeking detoxification from cocaine and methamphetamine.  The 
August 2007 VA psychiatry attending note reported that the 
Veteran described two years of heavy daily usage before 
seeking help that month after his supplier, with whom he had 
been living, had attempted to kill him.  He then contacted 
his mother and was now living with her.  He sought help for 
his overwhelming anxiety and addiction.  The Veteran admitted 
to heightened paranoia from his cocaine usage, and while he 
had been hypervigilant as a result of his combat experience, 
his cocaine and methamphetamine use made him even more 
paranoid.  The examiner prescribed medication, noting that 
the anxiety medication would help with his paranoia which the 
examiner attributed to his drug usage.  The Veteran preferred 
being at home with his parents to an inpatient program.

On a September 2007 traumatic brain injury screening at the 
VA, it was noted that the Veteran had experienced a blast or 
explosion of an improvised explosive device, among other 
traumas, and consequently suffered a head injury after which 
he experienced symptoms of memory and sleep problems, among 
others, and currently had irritability, headaches, and sleep 
problems.  

An October 2007 depression screening was negative.  In 
November 2007 the Veteran underwent a traumatic brain injury 
evaluation.  The examiner for that evaluation noted the 
Veteran was working in the security field for a private 
company and that he was doing very well with his job 
performance.  The Veteran was not taking any medication at 
that time and that he was clean from drugs for four months.  
His current employer regularly screened for drugs.  The 
examiner indicated that the Veteran was functioning well 
other than mild memory problems.    

In March 2008 the Veteran telephoned the VA medical facility 
to request a PTSD consult.  Later that month, the Veteran had 
a PTSD consultation to discuss treatment options.  He 
reported being evaluated for a PTSD program in 2005; however, 
he had dropped out and became involved in drugs, which he 
attributed to his distress about his ex-wife's infidelity.  
He underwent psychological testing, and the findings were 
consistent with a moderate level of depression.  He was 
informed about the next PTSD psychoeducation course, 
scheduled to begin in July 2008.  The examiner assigned a GAF 
score of 60.

In May 2008, the Veteran underwent a VA psychiatric 
examination.  The examiner noted a review of the Veteran's 
medical records.  The examiner noted no outpatient mental 
disorder treatment, current mental disorder treatment, or 
hospitalizations.  The Veteran reported being engaged to 
marry.  He currently lived with his parents and he described 
a good relationship with his family and his fiancé's family.  
The Veteran described having a few close friends and enjoying 
socializing, such as having cookouts.  The Veteran was 
considered fairly active, helping his parents around the 
house, working at night, spending time with his fiancé, going 
to church, movies, and restaurants.  There was no history of 
suicide or violence.  The Veteran was proud of his 
accomplishment that he stopped using drugs in August 2007.  
His appearance was clean and neatly groomed.  His attitude 
was cooperative, affect was appropriate, his attention was 
intact, thought process and content was unremarkable, and 
there were no delusion.  The Veteran reported sleep 
impairment, consisting of difficulty staying asleep and 
waking up several times a night.  The examiner found no panic 
attacks.  The Veteran's remote, recent, and immediate memory 
was normal.  The examiner also noted hypervigilance.  The 
Veteran reported dreams about his service several times a 
week but nightmares only once a week.  He reported waking up 
several times each night and only sleeping about four hours.  
He continued to avoid crowds and felt nervous in crowded 
situations.  The Veteran reported being employed as a 
security guard with his current employer for about one year.  
The examiner assigned a GAF score of 70.  The Veteran agreed 
that what he described was a pleasant lifestyle, in that he 
got along very well with family and friends, spent time with 
his fiancé and her family, ate dinner most nights with 
family, enjoyed his job, and looked forward to socializing 
during the week.  However, he continued to have anxiety 
around crowds and difficulty in staying asleep.  The examiner 
found that the Veteran's PTSD signs and symptoms did not 
result in deficiencies in judgment, thinking, family 
relations, work, mood, or school; that there was no reduced 
reliability and productivity due to his PTSD symptoms; and 
that there was not an occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to PTSD signs and symptoms.   

With regard to medical opinions, the probative value or 
evidentiary weight to be attached to a medical opinion is 
within the Board's province as finder of fact.  The guiding 
factors in evaluating the probative value of a medical 
opinion include whether the opinion is based upon sufficient 
facts, which may include a review of medical literature; and 
whether the opinion applied valid medical analysis to the 
significant facts of the case in order to reach the 
conclusion submitted in the opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).

Also, consistent with Nieves-Rodriguez, supra, the probative 
value of a medical opinion is generally based on the relative 
merits of the analytical findings, and the probative weight 
of a medical opinion may be reduced if the physician fails to 
explain the basis for an opinion.  Sklar v. Brown, 5 Vet. 
App. 140 (1993).  Among the factors for assessing the 
probative value of a medical opinion are the thoroughness and 
detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 
448-9 (2000).  The Board finds the VA examinations of record 
to be sufficient and probative in terms of evaluating the 
Veteran's PTSD.

In July 2008, the Veteran had another PTSD evaluation.  He 
again reported liking his current job because he worked alone 
a lot, on the night shift in a security job.  His sleep 
remained poor, about four hours, and he did not experience 
too many intrusive recollections if he kept himself busy.  He 
could go to restaurants if he could see the door, and he 
reported hypervigilance and a startle reflex.  He was 
emotionally connected to his family and fiancé.  He also 
reported feeling mildly depressed, but denied hopelessness.  
He described his past history of treatment as including a 
hospitalization in service but he attributed that to his 
reaction to his first wife's infidelity.  The examiner 
assigned a GAF score of 55.  He was prescribed medication and 
told to return for a follow-up in four to six months.  

In December 2008, the Veteran underwent a PTSD medication 
check.  His depression screening was negative.  He had 
married since the last evaluation, continued to work full 
time as a security guard, and was sleeping better on the 
medication.  He reported an occasional nightmare but would 
wake up and then go back to sleep.  He described himself as 
working a lot, and when he was not working, he was working on 
his house.  The startle reflex remained, as did his avoidance 
of large crowds.  He did not report too many problems with 
anger or irritability.  He did not feel depressed and he 
denied hopelessness.  The examiner assigned a GAF of 55, and 
the Veteran was advised to return in six months.  

The Veteran sought VA treatment for other conditions in March 
2009 and May 2009.  In June 2009, he had another PTSD 
medication check.  He still worked as a security guard, both 
day and night shifts.  He only had to work with one other 
person, which was acceptable to him.  His marriage was going 
well, as his wife was understanding about his PTSD.  He 
reported that his nightmares had increased in severity and 
intensity.  He also reported continued hypervigilance in 
restaurants and stores and a startle reflex.  He denied 
flashbacks.  He attributed his doing well during the day to 
his staying busy.  He had some depression, with some 
hopelessness, on occasion, when he thought about his past.  
The examiner found his mood mildly anxious, his thought 
process logical, linear, and goal oriented.  There was no GAF 
score assigned.  

At the time of his personal hearing before the undersigned in 
July 2009, the Veteran testified that he has held multiple 
jobs since service; had an illicit drug abuse problem but was 
now clean; took medication for his PTSD symptoms of sleep 
difficulty, anxiety, and depression; regularly attended PTSD 
therapy at the VA; experienced daily panic attacks depending 
on his circumstances and had short-term memory loss; had a 
variable mood; had a good marriage and socialized with family 
but not necessarily with others; and that he was currently 
employed as a security guard, in which he worked 
independently and alone, which is how he preferred to work.  

On VA examinations in October 2006 and May 2008, the GAF 
scores were 60 and 70, respectively.  Other evaluations have 
concluded with the scores of 65 (in August 2005), 50 (in 
August 2005), and 55 (in July 2008 and December 2008).  The 
Veteran has not received continuous outpatient therapy at the 
VA, and since his March 2008 request for treatment, has been 
prescribed medication and has undergone PTSD medication 
checks on the recommended schedule of every six months.  

The GAF score, found in the DSM-IV (American Psychiatric 
Association: Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994)), is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  A score of 
31 to 40 reflects some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
and an inability to work.  A score from 41 to 50 reflects 
serious impairment in social and occupation functioning 
including an inability to keep a job.  A score from 51 to 60 
reflects moderate symptoms or moderate difficulty in social, 
occupation or school functioning.  A score of 61 to 70 is 
provided when there are mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, or school 
functioning, but generally functioning pretty well, has some 
meaningful interpersonal relationships.  See Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995).  A score of 71 to 80 
reflects symptoms that are transient and expectable reactions 
to psychosocial stressors and no more than slight impairment 
in social, occupational or school functioning.

For the entire rating period, the Veteran's GAF scores denote 
from mild to moderate impairment, although the scores 
predominantly fall in the middle range between 50 and 60, 
denoting moderate impairment.  It is the responsibility of 
fact finder to interpret reports of examination in the light 
of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.

Taking the medical evidence as a whole, it appears that the 
Veteran's mental condition has remained relatively static for 
this period, as will be discussed in relation to symptom 
manifestations.  Thus, a single evaluation, rather than 
"staged ratings", is found to be appropriate for the entire 
period from the effective date of service connection for PTSD 
in April 2005.  In any event, the Board notes that a 
disability rating depends on evaluation of all the evidence, 
and an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage 
disability rating to be assigned.  38 C.F.R. § 4.126.

In evaluating all the evidence and considering that the 
Veteran is to be given the benefit of the doubt where the 
positive and negative evidence is in relative equipoise (see 
38 U.S.C.A. § 5107(b)), the Board finds that the VA medical 
evidence of record reflects that his symptoms of PTSD are 
such that his everyday life and his ability to function are 
affected to a degree that approximates the criteria for a 30 
percent, and no higher, schedular rating.  That is, the 
evidence shows that psychiatric symptomatology is of such 
extent, severity, depth, and persistence as to have been 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to various symptoms.  

The Board notes initially that the Veteran's credibility is 
somewhat suspect in the context that he has given disparate 
statements regarding his illicit drug use.  He denied illicit 
drug use for years to various VA and service medical 
personnel, as seen in the January 2005 separation Report of 
Medical History and the October 2006 VA psychiatric 
examination; yet, in his August 2007 statements to VA medical 
personnel, he indicated that he used cocaine and 
methamphetamines daily for the previous two years.  The 
Veteran has alternatively attributed his illicit drug use to 
his reaction to his first wife's infidelity and to "self-
medicating" for his PTSD.  See July 2009 hearing testimony.  

It is also noted that clinical findings on outpatient and 
examination reports for the period of the appeal do not 
reflect a disability picture that may clearly be defined as 
either mild or moderate, relative to the Veteran's PTSD 
symptomatology.  For instance, the evidence that documents 
mild impairment includes the Veteran's good relationship with 
his parents and current wife, socializing with friends, and 
being employed in full-time jobs that included work in more 
recent years as a security guard.  His memory was found to be 
normal or intact, in many cases.  On evaluations, the Veteran 
did not specifically describe panic attacks and none were 
noted on the VA examinations, although in his testimony he 
described panic feelings of extreme nervousness.  During his 
July 2009 testimony, the Veteran also attributed his quitting 
his first post-service job after nearly two years to "drug 
stuff", not specifically to PTSD symptoms.  Since March 
2008, the Veteran has been regularly prescribed medication 
and at one point has described his sleep as getting better.  
Screenings for depression were negative on some occasions but 
not on other occasions.  

However, the records also document moderate impairment, such 
as that reflected in the Veteran's chronic symptoms of 
difficulty sleeping, nightmares, hypervigilance, and a 
startle reflex.  In August 2005, his symptom characterization 
in many areas such as flashbacks, avoidance, and irritability 
was moderate or severe, whereas in other areas such as 
estrangement and concentration it was noted as mild.  More 
often than not, his mood was described as anxious.  It was 
repeatedly noted that the Veteran had difficulty in being in 
crowds and was nervous in such situations, and his current 
job as a security guard suited him as he was able to work 
fairly independently.  Although he continued to see friends, 
it was noted at the 2006 VA examination that he felt some 
estrangement from his peers, and the examiner at one point 
found him to be mild to moderately impaired in the social 
area.  That examiner also noted moderate irritability and 
impaired short-term memory.  The records also suggest that 
the Veteran may have symptoms from a traumatic brain injury 
sustained after service, when he suffered a head injury in a 
fall; however, symptoms from that injury have not been 
distinguished from that head injury sustained during service 
with the explosion of a nearby improvised explosive device.  
He was noted to have mild memory problems in November 2007.  
He also had a moderate level of depression upon psychological 
testing in March 2008, and he reported feelings of depression 
in July 2008 and June 2009.  He testified that his prescribed 
medications were to treat anxiety, depression, and sleep 
problems.  Outpatient treatment records reflect GAF scores 
that denote moderate impairment, and while one of the GAF 
scores assigned by a VA examiner was 70, to represent mild 
impairment, another VA examiner assigned a GAF score of 60, 
to represent moderate impairment.  

In construing the foregoing evidence in a light most 
favorable to the Veteran, the Board finds that the severity 
of the Veteran's disability picture is such that a 30 percent 
rating is warranted under Diagnostic Code 9411.

The objective evidence, however, does not show that the 
Veteran's PTSD meets the criteria for an even higher rating 
under Diagnostic Code 9411.  That is, the record does not 
reflect symptoms of PTSD that more nearly approximate or 
equate to the criteria for a 50 percent rating.  For example, 
there is little or no objective evidence of flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; or difficulty 
in establishing and maintaining effective work relationships.  

Although the evidence demonstrates that the Veteran has 
definite social and occupational impairment attributable to 
his service-connected PTSD, his overall symptomatology is not 
consistent with the criteria for a 50 percent disability 
rating under Diagnostic Code 9411.

As noted, the Board has given consideration to the propriety 
of "staged ratings" for the PTSD over the period of time 
since service connection became effective.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board concludes that the 
evidence shows that the Veteran's PTSD meets the criteria for 
a 30 percent evaluation, and no higher, from the effective 
date of service connection in April 2005.
Extraschedular Rating

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate and referral for an extraschedular rating is not 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's current disability level and 
symptomatology to the Rating Schedule, the degree of 
disability is contemplated by the Rating Schedule and the 
assigned schedule rating is, therefore, adequate and no 
referral to an extraschedular rating is required under 38 
C.F.R. § 3.321(b)(1).  The Board notes there is no evidence 
that the PTSD alone causes marked interference with 
employment or has necessitated any hospitalization.  


ORDER

An initial rating of 30 percent for posttraumatic stress 
disorder is granted.


____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


